

SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is entered into by and
between Nephros, Inc., and its affiliates and subsidiaries (the “Company”), and
Norman J. Barta (“Barta”), as of September 15, 2008 (the “Effective Date”). The
Company and Barta are referred to herein as the “Parties.” 
 
WHEREAS, Barta is employed as Chairman, President and Chief Executive Officer of
the Company pursuant to an Employment Agreement, dated as of July 1, 2007
(the“Employment Agreement”), under which the Parties agreed to certain terms and
conditions relating to Barta’s employment with the Company;
 
WHEREAS, because of his employment as an executive of the Company, Barta has
obtained intimate and unique knowledge of all aspects of the Company’s business
operations, current and future plans, financial plans and other confidential and
proprietary information;
 
WHEREAS, Barta and the Company mutually desire to terminate their employment
relationship and Barta desires to resign as a member of the Company’s Board of
Directors and to resign his positions as Chairman, President, Chief Executive
Officer, Secretary and Treasurer of the Company, and all other director, officer
and employee positions (other than the Transition Role, as defined below), if
any, held by Barta in the Company or any of its subsidiaries or affiliates
effective as of the Effective Date;
 
WHEREAS, Barta and the Company mutually desire that, Barta shall be employed by
the Company in the Transition Role after his termination as an officer, subject
the terms and conditions set forth herein;
 
WHEREAS, the Parties desire to finally, fully and completely resolve all
disputes that now or may exist between them, including, but not limited to those
concerning Barta’s job performance and activities while employed by the Company
and his hiring, employment and termination from the Company, and all disputes
over benefits and compensation connected with such employment, and specifically,
but not limited to, any disputes arising from the terms of Barta’s employment as
set forth in the Employment Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Barta agree as follows:
 
1. Termination; Transition.
 
(a) Termination. The Parties agree that the Employment Agreement shall terminate
on the Effective Date. Effective as of the Effective Date, Barta hereby resigns
his positions as Chairman of the Board, President, Chief Executive Officer,
Secretary and Treasurer and all other director, officer, and employee positions
with the Company and any of the Company’s subsidiaries or affiliates, other than
the Transition Role (as defined below). On the Effective Date, Barta will
execute a resignation letter in the form attached hereto as Exhibit A, and
provide any other documents, if necessary, to effect his resignation(s).
 
(b) Transition. The Parties hereby agree that for a period of up to 26 days
following the Effective Date (the “Transition Period”), Barta shall consult as
reasonably needed and not necessarily on a full time basis with officers,
directors and agents of the Company and otherwise provide assistance in the
Company’s transition to a new chief executive officer as reasonably requested by
the Company (the “Transition Role”); provided, however, that the Company may
choose to terminate the Transition Period at any time in the event that Barta
does not render the services required by this Section in the Transition Role.
During the Transition Period, Barta shall be paid an amount equal to his current
pre-Transition Period salary, which shall be paid in the same manner as prior to
the Transition Period, and shall be provided with the same benefits as his
current pre-Transition Period benefits for the Transition Period. Transition
Period payments shall be by wire transfer or direct deposit through the
Company’s payroll system to Barta’s account shown therein. Upon at least seven
(7) days prior written notice, Barta may elect a different account for the wire
transfer or direct deposit. Barta’s last day of employment with the Company in
any capacity will not be later than October 10, 2008 (the “Separation Date”).
 
1

--------------------------------------------------------------------------------


2. Certain Payments and Benefits.
 
(a) Accrued Obligations. On or prior to the third day following the Separation
Date, Barta shall submit expense requests and supporting documentation for any
unpaid reimbursable company-related expenses, and within five (5) days following
the Separation Date, the Company shall pay Barta for reimbursement for unpaid
reimbursable company-related expenses for which Barta has timely submitted
expense requests and supporting documentation, and for all unpaid salary, other
earned but unpaid benefits relating to Barta’s employment with the Company, and
any accrued but unused vacation through the Separation Date (the “Accrued
Obligations”).  Except as stated in this Agreement or as required by law, all
other compensation and benefits which relate to Barta’s employment with the
Company, including any benefits set forth in the Employment Agreement or in any
other employee benefit plan, policy or program, except as memorialized in this
Agreement, shall cease as of the Separation Date.
 
(b)  Milestone Bonus payment. Within five (5) days following the Separation
Date, the Company shall pay Barta $18,000 in fulfillment of the contractual
Milestone Bonus stipulated upon successful completion of the clinical trial of
the OLpurTM H2HTM Hemodiafiltration Module and OLpurTM MD220 Hemodiafilter in
the United States.
 
(c) Separation Payments. The Company will pay Barta his current pre-Transition
Period base salary for a period of six months following the Separation Date (the
“Severance Period”), minus normal payroll withholdings and taxes, if applicable
(“Separation Payments”), payable in accordance with the Company’s normal payroll
practices beginning with the first payroll period following the Separation Date.
Separation Payments shall be by wire transfer or direct deposit through the
Company’s payroll system to Barta’s account shown therein. Upon at least seven
(7) days prior written notice, Barta may elect a different account for the wire
transfer or direct deposit. Barta shall be entitled to submit a revised and
restated IRS Form W-4 and/or New York Form IT-2104 to Company with regard to
income tax withholding amounts. The Separation Payments will not be treated as
compensation under the Company’s 401(k) Plan or any other retirement plan.
 
(d)  Benefits. For a period of six (6) months after the Separation Date, Barta
shall continue to participate in all employee benefit plans, programs, and
arrangements providing health, medical, disability and life insurance benefits
in which Barta (or as applicable, his spouse or estate) may be entitled pursuant
to the plans and programs of the Company in which Barta was participating prior
to the Transition and Severance Periods, the terms of which allow Barta’s
continued participation, as if Barta had continued in employment with Company
during the Severance Period. Alternatively, if such plans, programs, or
arrangements do not allow Barta’s continued participation for the six (6) month
period following the Separation Date, if Barta timely elects COBRA continuation
coverage or similar continuation coverage provided for under New York or New
Jersey law, Company will pay the monthly insurance premiums of such coverage for
the levels and types of coverage Barta maintained for Barta’s benefit prior to
the Transition and Severance Periods. In any case, at the end of the six (6)
month period, Barta may pursue alternative continuation insurance coverage at
his own expense. The Company will provide Barta with any notification as
required by law with respect to such alternative coverage and reasonable
assistance in completing any documents relating to such alternative continuing
insurance coverage.
 
2

--------------------------------------------------------------------------------


(e) Options. The parties acknowledge that Barta has been granted certain options
(collectively, the “Options”) under equity incentive plans of the Company,
including the Amended and Restated Nephros 2000 Equity Incentive Plan and the
Nephros, Inc. 2004 Stock Incentive Plan, which are represented by certain Option
Agreements (the “Option Agreements”) that will survive the termination of
Barta’s employment. Pursuant to the terms of such Option Agreements, 347,221 of
shares subject to the Options granted on November 8, 2007 remain unvested as of
the Effective Date and shall automatically be cancelled and forfeited by Barta
as of the Separation Date. The shares subject to the Options granted on January
24, 2000, December 14, 2004, and November 8, 2007 that vested prior to the
Separation Date shall remain exercisable until three months after the Separation
Date, in accordance with the terms of the respective Option Agreements. The
Option granted on January 30, 2003 shall remain exercisable until nine months
after the Separation Date, in accordance with the terms of such Option
Agreement.
 
(f) Waiver of Additional Compensation or Benefits. Other than the Separation
Payments and other obligations provided for in this Agreement, Barta shall not
be entitled to any additional compensation, benefits, payments or grants under
any benefit plan, severance plan or bonus or incentive program established by
the Company or any of the Company’s affiliates. Any vested interest held by
Barta in the Company’s 401(k) Plan, retirement plan and any other plans in which
Barta participates, including the 401(k) matching payments for contributions
made up to and including the Separation Date, shall be maintained and/or
distributed at Barta’s direction, e.g., rolled over or otherwise, in accordance
with the terms of the plan and applicable law. Barta agrees that the release in
Paragraph 4 covers any claims he might have regarding his compensation, bonuses,
stock options or grants and any other benefits he may or may not have received
during his employment with the Company.
 
(g) No Duty to Mitigate. Barta shall be under no duty to mitigate any losses or
damage to Company with respect to any amounts payable pursuant to Section 2 of
this Agreement, by seeking other employment or otherwise, nor shall the amount
of any payments provided under this Section 2 be reduced by any compensation
earned by Barta as the result if employment by another employer after the
termination of Barta’s employment or otherwise.
 
(h) Life InsuranceTransfer. Company shall cooperate with Barta regarding the
transfer of ownership to Barta, named beneficiaries, payee addresses, and
otherwise under any life insurance policies, more particularly, without
limitation, policy number 16-957-587, Plan 75, with ISA Number 97-430-81;
provided that Barta assumes all of the Company’s obligations with respect to
such policies and the relevant insurer provides the Company with an
acknowledgement and/or consent to such assignment and assumption (which may
include a release of the Company) in form and substance satisfactory to the
Company.
 
3. Press Release. In connection with the termination of Barta’s employment with
the Company, Barta hereby agrees to the Company’s issuance of a press release,
and internal communications and external communications regarding his separation
from his employment; provided that the Parties shall mutually approve the
language of any press release; provided further that Barta shall not
unreasonably withhold his approval or that Company shall not unreasonably
propose and impose language for the press release and other communications on
Barta. Any such announcements or statements shall not contain any disparaging
statements about Barta. The Company agrees to include a favorable quote from the
lead director of the Board of Directors concerning Barta in any press release
and other communications issued relating to Barta’s resignation.
 
3

--------------------------------------------------------------------------------


4. Mutual Release and Waiver. 
 
(a) By Barta. In consideration of the payments and other consideration provided
for in this Agreement, that being good and valuable consideration, the receipt,
adequacy and sufficiency of which are acknowledged by Barta, Barta, on his own
behalf and on behalf of his agents, administrators, representatives, executors,
successors, heirs, devisees and assigns (collectively, the “Releasing Parties”)
hereby fully releases, remises, acquits and forever discharges the Company and
all of its affiliates, and each of their respective past, present and future
officers, directors, shareholders, equity holders, members, partners, agents,
employees, consultants, independent contractors, attorneys, advisers, successors
and assigns (collectively, the “Released Parties”), jointly and severally, from
any and all claims, rights, demands, debts, obligations, losses, causes of
action, suits, controversies, setoffs, affirmative defenses, counterclaims,
third party actions, damages, penalties, costs, expenses, attorneys’ fees,
liabilities and indemnities of any kind or nature whatsoever, whether known or
unknown, suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief, back
pay, fringe benefits, reinstatement, reemployment, or compensatory, punitive or
any other kind of damages, which any of the Releasing Parties ever have had in
the past or presently have against the Released Parties, and each of them,
arising from or relating to Barta’s employment with the Company or its
affiliates or the termination of that employment or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including without
limitation all claims arising under or relating to employment, employment
contracts (including the Employment Agreement), employee benefits or purported
employment discrimination or violations of civil rights of whatever kind or
nature, including without limitation all claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts
of 1866 and/or 1871, the Sarbanes-Oxley Act, the New York State Labor Laws or
any other applicable federal, state or local employment discrimination statute,
law or ordinance, including, without limitation, any workers’ compensation or
disability claims under any such laws, claims for wrongful discharge, breach of
express or implied contract or implied covenant of good faith and fair dealing,
and any other claims arising under state or federal law, as well as any
expenses, costs or attorneys’ fees. Barta further agrees that Barta will not
file or permit to be filed on Barta’s behalf any such claim. Notwithstanding the
preceding sentence or any other provision of this Agreement, this release is not
intended to interfere with Barta’s right to file a charge with the Equal
Employment Opportunity Commission (the “EEOC”) in connection with any claim he
believes he may have against the Company or its affiliates. However, by
executing this Agreement, Barta hereby waives the right to recover in any
proceeding Barta may bring before the EEOC or any state human rights commission
or in any proceeding brought by the EEOC or any state human rights commission on
Barta’s behalf. This release shall not apply to any of the Company’s obligations
under this Agreement, or any vested 401(k), retirement plan, health, medical or
dental insurance or continuing benefits or perquisites to which Barta is
entitled under this Agreement or any tax qualified pension plan of the Company
or its affiliates, COBRA continuation coverage benefits or any other similar
benefits required to be provided by statute. Barta does not release his right to
enforce the terms of this Agreement. Barta acknowledges that certain of the
payments and benefits provided for in Section 2 of this Agreement constitute
good and valuable consideration for the release contained in this Section 4.
 
(b) By the Company. In consideration of the mutual promises contained in this
Agreement, that being good and valuable consideration, the receipt, adequacy,
and sufficiency which are acknowledged by the Company, on behalf of itself and
all of its subsidiaries, and their present and former representatives, agents,
employees, officers, directors, attorneys, stockholders, plan fiduciaries,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges, Barta and his heirs, executors, successors and assigns (the
“Barta Released Parties”), jointly and severally, from any and all claims,
rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever, whether known or unknown,
suspected or unsuspected, accrued or unaccrued, whether at law, equity,
administrative, statutory or otherwise, and whether for injunctive relief, or
compensatory, punitive or any other kind of damages, which any of the Released
Parties ever have had in the past or presently have against the Barta Released
Parties, and each of them, arising from or relating to Barta’s employment with
the Company or its affiliates or the termination of that employment or any
circumstances related thereto, or any other matter, cause or thing whatsoever,
including without limitation all claims arising under or relating to employment,
employment contracts (including the Employment Agreement), that do not relate to
or arise out of Barta’s gross negligence or intentional misconduct. This
Agreement includes, without limitation, claims at law or equity or sounding in
contract (express or implied) or tort, claims arising under any federal, state
or local laws, or any other statutory or common law claims related to Barta’s
employment or retirement as Chairman, Chief Executive Officer, Secretary, and
Treasurer of the Company.
 
4

--------------------------------------------------------------------------------


5. Exclusive Employment; Noncompetition.
 
(a) No Conflict; No Other Employment. Until the Separation Date, Barta shall
not: (i) engage in any activity which conflicts or interferes with or derogates
from the performance of Barta’s duties hereunder nor shall Barta engage in any
other business activity, whether or not such business activity is pursued for
gain or profit, except as approved in advance in writing by the Board of
Directors of the Company; provided, however, that Barta shall be entitled to
manage his personal investments and otherwise attend to personal affairs,
including charitable activities, in a manner that does not unreasonably
interfere with his responsibilities hereunder, or (ii) accept any other
employment, whether as an executive or consultant or in any other capacity, and
whether or not compensated therefor, unless Barta receives the prior written
approval of the Board of Directors of the Company.
 
(b) No Competition. Barta acknowledges and recognizes the highly competitive
nature of the Company’s business and that access to the Company’s confidential
records and proprietary information renders him special and unique within the
Company’s industry. In consideration of the termination of the Employment
Agreement (which includes restrictions substantially similar to those provided
by this Section 5) and the payment by the Company to Barta of amounts that may
hereafter be paid to Barta pursuant to this Agreement and other obligations
undertaken by the Company hereunder, Barta agrees that during (i) his employment
with the Company and (ii) the period beginning on the Separation Date and ending
on the last day of the Severance Period, Barta shall not, directly or
indirectly, engage (as owner, investor, partner, stockholder, employer,
employee, consultant, advisor, director or otherwise) in any Competing Business,
provided that the provisions of this Section 5(b) will not be deemed breached
merely because Barta owns less than 1% of the outstanding common stock of a
publicly-traded company. Additionally, the Company, upon sixty (60) days written
notice to Barta shall have the option subject to Barta’s mutual approval, which
shall not be unreasonably withheld, to extend the No Competition Period for an
additional six months in return for a six (6) month extension of the Severance
Period in consideration for continued Separation Payments under Section 2(c)
hereof and continued welfare coverage under Section 2(d) hereof during such
extended Severance Period. For purposes of this Agreement, “Competing Business”
shall mean (i) any business in which the Company is engaged as of the Effective
Date in the geographic locations set forth on Schedule A hereto, including
without limitation with regard to the businesses of (A) the development of
medical equipment in the hemodiafiltration realm for use in ESRD chronic
therapy, and (B) the development of cold water purification systems.
 
(c) Non-Solicitation. In further consideration of the termination of the
Employment Agreement (which includes restrictions substantially similar to those
provided by this Section 5) and the payment by the Company to Barta of amounts
that may hereafter be paid to Barta pursuant to this Agreement and other
obligations undertaken by the Company hereunder, Barta agrees that until the end
of the Severance Period, he shall not, directly or indirectly, (i) solicit,
encourage or attempt to solicit or encourage any of the employees, agents,
consultants or representatives of the Company or any of its affiliates to
terminate his, her, or its relationship with the Company or such affiliate; (ii)
solicit, encourage or attempt to solicit or encourage any of the employees of
the Company or any of its affiliates to become employees or consultants of any
other person or entity; (iii) solicit, encourage or attempt to solicit or
encourage any of the consultants of the Company or any of its affiliates to
become employees or consultants of any other person or entity, provided that the
restriction in this clause (iii) shall not apply if (A) such solicitation,
encouragement or attempt to solicit or encourage is in connection with a
business which is not a Competing Business and (B) the consultant’s rendering of
services for the other person or entity will not interfere with the consultant’s
rendering of services to the Company; (iv) solicit or attempt to solicit any
customer, vendor or distributor of the Company or any of its affiliates with
respect to any product or service being furnished, made, sold or leased by the
Company or such affiliate, provided that the restriction in this clause (iv)
shall not apply if such solicitation or attempt to solicit is (A) in connection
with a business which is not a Competing Business and (B) does not interfere
with, or conflict with, the interests of the Company or any of its affiliates;
or (v) persuade or seek to persuade any customer of the Company or any affiliate
to cease to do business or to reduce the amount of business which any customer
has customarily done or contemplates doing with the Company or such affiliate,
whether or not the relationship between the Company or its affiliate and such
customer was originally established in whole or in part through Barta’s efforts.
For purposes of this Section 5(c) only, the terms “customer,” “vendor” and
“distributor” shall mean a customer, vendor or distributor who has done business
with the Company or any of its affiliates within twelve months preceding the
Separation Date.
 
5

--------------------------------------------------------------------------------


(d) Until the end of the Severance Period, Barta agrees that upon the earlier of
Barta’s (i) negotiating with any Competitor (as defined below) concerning the
possible employment of Barta by the Competitor, (ii) receiving an offer of
employment from a Competitor, or (iii) becoming employed by a Competitor, Barta
will (A) immediately provide written notice to the Company (the “Competition
Notice”) of such circumstances and (B) provide copies of Section 5 of this
Agreement to the Competitor and, at Barta’s discretion, any other Sections
and/or subsections of this Agreement. Barta further agrees that should the
Company reasonably consider Barta’s proposed employment to be in violation of
the terms of this Agreement, the Company may provide notice to a Competitor of
Barta’s obligations under this Agreement, including without limitation Barta’s
obligations pursuant to Section 5 hereof, subject to Barta first receiving five
(5) days prior written notice of Company’s intent to notify any such Competitor
and the basis for asserting such a violation hereof. Barta shall not accept
employment with a Competitor until at least ten (10) days after the Company
receives the Competition Notice with respect thereto. For purposes of this
Agreement, “Competitor” shall mean any entity (other than the Company or any of
its affiliates) that engages, directly or indirectly, in any Competing Business.
 
(e) Barta understands that the provisions of this Section 5 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including without limitation
the termination of the Employment Agreement, which includes restrictions
substantially similar to those provided by this Section 5, and the other
obligations undertaken by the Company hereunder, is sufficient to justify the
restrictions contained in such provisions. In consideration thereof and in light
of Barta’s education, skills and abilities, Barta agrees that he will not assert
in any forum that such provisions prevent him from earning a living or otherwise
are void or unenforceable or should be held void or unenforceable.
 
(f) Barta shall, prior to the end of the Severance Period and Subsequent
thereto, if necessary, direct all requests for references from prospective
employers to Company’s Chief Financial Officer, who shall provide in response to
any such inquiry only the dates of his employment and the position he occupied
at the time of the separation of employment from Company and state that Company
policy precludes the disclosure of additional information.
 
6. Invention and Proprietary Property.
 
(a) Definition of Proprietary Property. For purposes of this Agreement,
“Proprietary Property” shall mean designs, specifications, ideas, formulas,
discoveries, inventions, improvements, innovations, concepts and other
developments, trade secrets, techniques, methods, know-how, technical and
non-technical data, works of authorship, computer programs, computer algorithms,
computer architecture, mathematical models, drawings, trademarks, copyrights,
customer lists, marketing plans, and all other matters which are legally
protectable or recognized as forms of property, whether or not patentable or
reduced to practice or to a writing.
 
6

--------------------------------------------------------------------------------


(b) Assignment of Proprietary Property to the Company or its Subsidiaries. Barta
hereby agrees to assign, transfer and set over, and Barta does hereby assign,
transfer and set over, to the Company (or, as applicable, a subsidiary of the
Company), without further compensation, all of Barta’s rights, title and
interest in and to any and all Proprietary Property which Barta, either solely
or jointly with others, has conceived, made or suggested or may hereafter
conceive, make or suggest, in the course of Barta’s employment with the Company.
 
The assignment of Proprietary Property hereunder includes without limitation all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as moral rights (“Moral Rights”). To the
extent that such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Barta hereby waives such Moral Rights and consents to any action
of the Company or any subsidiary of the Company that would violate such Moral
Rights in the absence of such consent. Barta also will endeavor to facilitate
such use of any such Moral Rights as the Company, or, as applicable, a
subsidiary of the Company, shall reasonably instruct, including confirming any
such waivers and consents from time to time as requested by the Company (or, as
applicable, a subsidiary of the Company).
 
(c) Works for Hire. Barta acknowledges that all original works of authorship or
other creative works made by Barta (solely or jointly with others) within the
scope of the employment of Barta by the Company and which are protectable by
copyright are “works made for hire,” pursuant to United States Copyright Act (17
U.S.C., Section 101). To the extent such original work of authorship or other
creative works are not works made for hire, Barta hereby assigns to the Company
(or, as directed by the Company, to a subsidiary of the Company) all of the
rights comprised in the copyright of such works.
 
(d) Disclosure of Proprietary Property and Execution of Documents. Barta further
agrees to promptly disclose to the Company any and all Proprietary Property
which Barta has assigned, transferred and set over or will assign, transfer and
set over as provided in Section 6(b) above, and Barta agrees to execute,
acknowledge and deliver to the Company (or, as applicable, to a subsidiary of
the Company), without additional compensation and without expense to Barta, any
and all instruments reasonably requested, and to do any and all lawful acts
which, in the reasonable judgment of the Company or its attorneys (or, as
applicable, a subsidiary of the Company or its attorneys) may be required or
desirable in order to vest in the Company or such subsidiary all property rights
with respect to such Proprietary Property.
 
(e) Enforcement of Proprietary Rights. Barta will assist the Company (or, as
applicable, a subsidiary of the Company) in every proper way to obtain, assign
to the Company (or, as directed by the Company, to a subsidiary), confirm and
from time to time enforce, United States and foreign patent trade secret,
trademark, copyright, mask work, and other intellectual property rights relating
to Proprietary Property in any and all countries. To that end Barta will
execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company, or, as applicable, a
subsidiary of the Company, may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and the assignment of such Proprietary Property. In addition, Barta will
execute, verify and deliver assignments of such Proprietary Property and all
rights therein to the Company, its subsidiary or its or their designee. The
obligation of Barta to assist the Company, or, as applicable, a subsidiary of
the Company, with respect to proprietary rights relating to such Proprietary
Property in any and all countries shall continue beyond the termination of
employment, but the Company, or as applicable, a subsidiary of the Company,
shall compensate Barta at a mutually agreed upon fee, in addition to any
expenses, after such termination.
 
7

--------------------------------------------------------------------------------


In the event the Company, or, as applicable, a subsidiary of the Company, is
unable for any reason, after reasonable effort, to secure the signature of Barta
on any document needed in connection with the actions specified in the preceding
paragraph, Barta hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as agent and attorney in fact, which
appointment is coupled with an interest, to act for and on behalf of Barta, to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Barta. Barta hereby waives and
quitclaims to the Company or, as applicable, a subsidiary of the Company, any
and all claims, of any nature whatsoever, which Barta now or may hereafter have
for infringement of any proprietary rights assigned hereunder to the Company or
such subsidiary.
 
(f) Third Party Information. To the extent Barta has or possesses any
Confidential Information (as hereinafter defined) belonging to Barta or to
others, Barta shall not use or disclose to the Company or its subsidiaries or
induce the Company or its subsidiaries to use any such Confidential Information
unless the Company or its subsidiaries have a legal rights to use such
Confidential Information. Barta will promptly advise the Company in writing if
any of Barta’s involvement with the Company or any subsidiary of the Company
might result in the possible violation of Barta’s undertakings to others or the
use of any Confidential Information of Barta or of others.
 
7. Confidential Information.
 
(a) Existence of Confidential Information. The Company and its subsidiaries own
and have developed and compiled, and the Company and its subsidiaries will
develop and compile during the Transition Period, certain proprietary techniques
and confidential information, which have and will have great value to their
businesses (referred to in this Agreement, collectively, as “Confidential
Information”). Confidential Information includes not only information disclosed
by the Company (or, as applicable, a subsidiary of the Company) to Barta, but
also information developed or learned by Barta during the course or as a result
of employment with the Company, which information shall be the property of the
Company or, as applicable, such subsidiary. Confidential Information includes
all information that has or could have commercial value or other utility in the
business in which the Company or any of its subsidiaries is engaged or
contemplates engaging, and all information of which the unauthorized disclosure
could be detrimental to the interests of the Company or its subsidiary, whether
or not such information is specifically labeled as Confidential Information by
the Company or such subsidiary. By way of example and without limitation,
Confidential Information includes any and all information developed, obtained,
licensed by or owned by the Company or any of its subsidiaries concerning trade
secrets, techniques, know-how (including designs, plans, procedures,
merchandising, marketing, distribution and warehousing know-how, processes, and
research records), software, computer programs and designs, development tools,
all Proprietary Property, and any other intellectual property created, used or
sold (through a license or otherwise) by the Company or any of its subsidiaries,
electronic data information know-how and processes, innovations, discoveries,
improvements, research, development, test results, reports, specifications,
data, formats, marketing data and plans, business plans, strategies, forecasts,
unpublished financial information, orders, agreements and other forms of
documents, price and cost information, merchandising opportunities, expansion
plans, budgets, projections, customer, supplier, licensee, licensor and
subcontractor identities, characteristics, agreements and operating procedures,
and salary, staffing and employment information. Confidential Information shall
not include any information once it has been disclosed to the public or becomes
part of the public domain other than as a result of any breach hereof by Barta.
 
8

--------------------------------------------------------------------------------


(b) Protection of Confidential Information. Barta acknowledges and agrees that
in the performance of Barta’s duties under the Employment Agreement as well as
his continuing duties hereunder, the Company or a subsidiary of the Company may
have disclosed to and entrusted, or during the Transition Period may disclose to
and entrust, Barta with Confidential Information which is the exclusive property
of the Company or such subsidiary and which Barta may possess or use only in the
performance of Barta’s duties to the Company. Barta also acknowledges that Barta
is aware that the unauthorized disclosure of Confidential Information, among
other things, may be prejudicial to the Company’s or its subsidiaries’
interests, an invasion of privacy and an improper disclosure of trade secrets.
Barta shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership or other entity,
individual or other third party, other than in the course of Barta’s assigned
duties and for the benefit of the Company, any Confidential Information, either
before the Separation Date or thereafter.
 
8. Return of the Company Property. Within seven (7) days of the Separation Date,
Barta shall, to the extent not previously returned or delivered: (a) return all
equipment, records, files, programs or other materials and property in his
possession which belongs to the Company or any one or more of its affiliates,
including, without limitation, all, computer access codes, Blackberries, credit
cards, keys and access cards, except as otherwise stated in this Section; and
(b) deliver all original and copies of notes, materials, records, plans,
technical data or other documents, files or programs (whether stored in paper
form, computer form, digital form, electronically or otherwise), other than this
Agreement and copies of this Agreement, that relate or refer to (1) the Company
or any one or more of its affiliates, or (2) the Company or any one or more of
the Company’s affiliates’ financial statements, business contacts, and sales. By
signing this Agreement, Barta represents and warrants that he has not retained
and has or will timely return and deliver all the items described or referenced
in subsections (a) or (b) above; and, that should he later discover additional
items described or referenced in subsections (a) or (b) above, he will promptly
notify the Company and return/deliver such items to the Company. Before Barta
returns any computers, Blackberry, personal digital assistant or other
electronic storage device, Barta may delete any personal information. The
desktop and laptop computers used by and in the possession of Barta (the “Barta
Computers”) shall remain the property of Barta. With respect to Company
information contained in the Barta Computers, Barta shall delete any such
Company information, after first providing the Company with a copy of such
Company information, while retaining his personal information. The desk created
by Barta and maintained in his office at the Company is Barta’s property and may
be removed by him.
 
9. Material Breach of Agreement. 
 
(a) In the event Barta knowingly fails to materially fulfill any of his
obligations in this Agreement during the Severance Period, or Barta or anyone
acting on his behalf brings suit against the Company seeking to declare any term
of this Agreement void or unenforceable and if one or more material terms of
this Agreement are ruled by a court or arbitrator to be void or unenforceable or
subject to reduction or modification, then the Company shall be entitled to
(i) terminate the Agreement, (ii) terminate any remaining Separation Payments
set forth in Section 2, and Barta will not be entitled to receive any remaining
Separation Payments, (iii) recover attorneys’ fees, expenses and costs the
Company incurs in any such action, and/or (iv) recover any and all other relief
and damages to which the Company may be entitled at law or in equity as a result
of a breach of this Agreement. Among other things, any breach of Sections 5, 6
or 7 of this Agreement shall be deemed a Material Breach of this Agreement
immediately, if not susceptible to cure, or if uncured for seven (7) days after
notice thereof has been delivered to Barta
 
(b) In the event Company knowingly fails to materially fulfill any of its
obligations in this Agreement during the Transition Period and/or Severance
Period, or Company or anyone acting on its behalf brings suit against Barta
seeking to declare any term of this Agreement void or unenforceable and if one
or more material terms of this Agreement are ruled by a court or arbitrator to
be void or unenforceable or subject to reduction or modification, then Barta
shall be entitled to (i) terminate the Agreement, (ii) continue to receive any
remaining Transition Payments, Separation Payments and other benefits to which
he is entitled pursuant to Section 2 of this Agreement, (iii) terminate the
exclusive employment and noncompetition provisions of Section 5 of this
Agreement, (iv) recover attorneys’ fees, expenses and costs Barta incurs in any
such action, and/or (v) recover any and all other relief and damages to which
the Barta may be entitled at law or in equity as a result of a breach of this
Agreement. Nonpayment of Transition Payments, Separation Payments, and/or any
other benefits to be paid to Barta under Section 2 shall be deemed a Material
Breach of this Agreement if uncured for seven (7) days after notice thereof has
been delivered to the Company.
 
9

--------------------------------------------------------------------------------


10. Mutual Non-Disparagement.
 
(a) Barta agrees that he will not, directly or indirectly, disclose,
communicate, or publish any disparaging information concerning the Company, its
affiliates, its officers and directors, its customers or clients, operations,
technology, proprietary or technical information, or software whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same. Barta further agrees that he will not disclose, directly or
indirectly, communicate, or publish any disparaging information concerning the
terms of his employment with the Company, any other circumstance that arose from
his employment with the Company or separation from employment, or any action or
event that occurred during his employment with the Company, or cause others to
disclose, communicate, or publish any disparaging information concerning the
same;
 
(b) The Company, including its officers and directors, agrees that it will not,
directly or indirectly, disclose, communicate, or publish any disparaging
information concerning Barta, or cause others to disclose, communicate, or
publish any disparaging information concerning the same. The Company further
agrees that it will not disclose, directly or indirectly, communicate, or
publish any disparaging information concerning the terms of Barta’s employment
with the Company or separation from employment, any other circumstance that
arose from Barta’s employment with the Company, or any action or event that
occurred during Barta’s employment with the Company, or cause others to
disclose, communicate, or publish any disparaging information concerning the
same.
 
11. Not An Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission by any party of any acts of wrongdoing, violation of
any statute, law or legal or contractual right.
 
12. Entire Agreement. This Agreement (including all exhibits hereto) contains
the entire agreement and understanding between the Parties in respect of Barta’s
employment, termination and related issues and supersedes, cancels and annuls
any prior or contemporaneous written or oral agreements, understandings,
commitments and practices between them respecting Barta’s employment,
termination and related issues, including the Employment Agreement and all
similar agreements, if any, between the Company and Barta, which agreements are
hereby terminated and shall be of no further force or effect.
 
13.  Voluntary Execution of the Agreement. Barta and the Company represent and
agree that they have had an opportunity to review all aspects of this Agreement,
and that they fully understand all the provisions of the Agreement and are
voluntarily entering into this Separation Agreement and the General Release.
Barta further represents that he has not transferred or assigned to any person
or entity any claim involving the Company or any portion thereof or interest
therein.
 
14. Binding Effect. This Agreement shall be binding upon the Company and upon
Barta and his heirs, administrators, representatives, executors, successors and
assigns. In the event of Barta’s death, this Agreement shall operate in favor of
his estate and all payments, obligations and consideration will continue to be
performed in favor of his estate.
 
10

--------------------------------------------------------------------------------


15. Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect.
 
16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements, understandings, or
representations (written or oral) between the parties pertaining to Barta’s
employment with the Company, the subject matter of this Agreement or any other
term or condition of the relationship between the Company and Barta including
the Employment Agreement. Barta represents and acknowledges that in executing
this Agreement, he does not rely, and has not relied, upon any representation(s)
by the Company or its agents except as expressly contained in this Agreement.
 
17. Knowing and Voluntary Waiver. Barta, by Barta’s free and voluntary act of
signing below, (i) acknowledges that he was provided with an initial draft of
this Agreement on September 5, 2008 and has been given a period of twenty-one
(21) days to consider whether to agree to the terms contained herein, (ii)
acknowledges that he has been advised to consult with an attorney prior to
executing this Agreement, (iii) acknowledges that he understands that this
Agreement specifically releases and waives all rights and claims he may have
under the Age Discrimination in Employment Act, as amended, prior to the date on
which he signs this Agreement, and (iv) agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The parties hereto
acknowledge and agree that each party has reviewed and negotiated the terms and
provisions of this Agreement and has contributed to its preparation (with advice
of counsel). Accordingly, the rule of construction to the effect that
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Rather, the terms of this Agreement shall be
construed fairly as to both parties hereto and not in favor of or against either
party, regardless of which party generally was responsible for the preparation
of this Agreement.
 
Barta understands and acknowledges that he has seven (7) days after he executes
this Agreement to revoke the release of his claims under the ADEA. During this
seven-day revocation period, Barta may revoke his agreement to release claims
under the ADEA by indicating in writing to the Company his intention to revoke.
If Barta exercises his right to revoke such release, he shall forfeit his right
to receive any of the payments or benefits provided for herein, and to the
extent such payments or benefits have already been made, Barta agrees that he
will immediately reimburse the Company for the amounts of such payments and
benefits.
 
18. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, return receipt
requested, with postage prepaid, or by overnight courier: if to Barta, to
Barta’s at 48 Essex Drive, Mendham, New Jersey 07945, or as otherwise designated
by Barta, with a copy (which shall not constitute notice) to Bernstein &
Manahan, LLC, 2633 Main Street, Suite 102, Lawrenceville, New Jersey 08648,
attention: Edward M. Bernstein, Esq.; or, if to the Company, to the Company’s
principal executive office, attention: Chairman of the Compensation Committee of
the Board of Directors, with a copy (which shall not constitute notice) to
Haynes and Boone, LLP, 1221 Avenue of the Americas, New York, NY 10020,
attention: David M. Zlotchew, Esq. All such notices, requests, consents and
approvals shall be effective upon being deposited in the United States mail or
with the overnight courier service, as applicable. However, the time period in
which a response thereto must be given shall commence to run from the date of
receipt on the return receipt of the notice, request, consent or approval by the
addressee thereof. Intentional rejection or other refusal to accept, or the
inability to deliver because of changed address of which no notice was given as
provided herein, shall be deemed to be receipt of the notice, request, consent
or approval sent. Any party may change the address to which notices and other
communications are to be delivered by giving the other party notice in
accordance with this Section 18.
 
11

--------------------------------------------------------------------------------


19. Governing Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of New York. The Company and
Barta agree that the language on this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.
 
20. Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereby
irrevocably and unconditionally consents to the exclusive jurisdiction of any
federal or state court of New York sitting in New York County and irrevocably
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby shall be litigated exclusively
in such Courts. Each of the parties agrees not to commence any legal proceeding
related hereto except in such Courts. Each of the parties irrevocably waives any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding in any such Court and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such Court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each of the parties irrevocably waives any right it
may have to a trial by jury in any such action, suit or proceeding. Each of the
parties agrees that the prevailing party in any action or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be entitled to recover its reasonable fees and expenses in connection therewith,
including legal fees.
 
21. Counterparts. This Agreement may be executed in counterparts, each of which
when executed and delivered (which deliveries may be by facsimile) shall be
deemed an original and all of which together shall constitute one and the same
instrument.
 
22. No Assignment Of Claims. Each of the Company and Barta represents to the
other that it has not transferred or assigned, to any person or entity, any
claim involving the other party, the Employment Agreement or Barta’s employment
by the Company, or any portion thereof or interest therein.
 
23. Assignment and Transfer.
 
(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company to, any purchaser of all or substantially all
of the Company’s business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise) and shall thereafter become binding upon such purchasers,
successors and/or assignees of the Company.
 
(b) Barta. Barta’s rights and obligations under this Agreement shall not be
transferable by Barta by assignment or otherwise, and any purported assignment,
transfer or delegation thereof shall be void; provided, however, that if Barta
shall die, all amounts then payable to Barta hereunder shall be paid in
accordance with the terms of this Agreement to Barta’s devisee, legatee or other
designee or, if there be no such designee, to Barta’s estate.
 
24. Cooperation. Following the Effective Date (including during the Transition
Period), the parties hereto shall cooperate with each other, as reasonably
requested by the other party , to effect a transition of Barta’s
responsibilities and to ensure that the Company is aware of all matters being
handled by Barta and to effectuate the consideration being paid to Barta during
the Transition Period and the Severance Period.
 
25. No Amendment/Waiver. This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties. A waiver, modification or amendment by a party shall
only be effective if (a) it is in writing and signed by the parties, (b) it
specifically refers to this Agreement and (c) it specifically states that the
party, as the case may be, is waiving, modifying or amending its rights
hereunder. Any such amendment, modification or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given.
 
12

--------------------------------------------------------------------------------


26. Remedies for Breach. The parties hereto agree that Barta is obligated under
this Agreement to render personal services during the Transition Period and the
Severance Period of a special, unique, unusual, extraordinary and intellectual
character, thereby giving this Agreement special value, and, in the event of a
breach or threatened breach of any covenant of Barta herein, the injury or
imminent injury to the value and the goodwill of the Company’s and its
subsidiaries’ businesses could not be reasonably or adequately compensated in
damages in an action at law. Accordingly, Barta acknowledges that the Company
(and as applicable, one or more of its subsidiaries) shall be entitled to seek
injunctive relief or any other equitable remedy against Barta in the event of a
breach or threatened breach of Sections 5, 6 or 7 of this Agreement. The rights
and remedies of Barta and the Company are cumulative and shall not be exclusive,
and each of Barta and the Company shall be entitled to pursue all legal and
equitable rights and remedies and to secure performance of the obligations and
duties of the other under this Agreement, and the enforcement of one or more of
such rights and remedies by Barta or the Company shall in no way preclude such
party from pursuing, at the same time or subsequently, any and all other rights
and remedies available to it.
 
27. Survival. Cessation or termination of Barta’s employment with the Company
upon the Separation Date or otherwise shall not result in termination of this
Agreement. The respective obligations, rights and benefits of Barta and the
Company, as provided in this Agreement, including, without limitation, Sections
5, 6 and 7 hereof, shall survive cessation or termination of Barta’s employment
hereunder or termination of this Agreement; provided, however, that Section 5
hereof may be terminated under certain circumstances in accordance with Section
9(b) hereof.
 
28. Acknowledgments by the Company. The Company acknowledges that (i) this
Agreement is not a fraudulent transfer as described in 11 U.S.C. § 548; (ii) the
Company and Barta are entering into this Agreement in good faith and in the
ordinary course of business; (iii) by entering into this Agreement, the Company
does not intend to hinder, delay, or defraud any creditors of either the Company
or both; and, (iv) the Company received at least a reasonably equivalent value
in exchange for its obligations hereunder.
 


[Remainder of Page Intentionally Left Blank]


13

--------------------------------------------------------------------------------



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT,
THAT I UNDERSTAND ALL OF ITS TERMS AND THAT I AM RELEASING CLAIMS AND
THAT I AM ENTERING INTO IT VOLUNTARILY.


AGREED TO BY:





/s/ Norman J. Barta   9-16-2008   Norman J. Barta   Date  







STATE OF NEW JERSEY


COUNTY OF MORRIS


Before me, a Notary Public, on this day personally appeared NORMAN J. BARTA,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledges to me that he has executed this Agreement on behalf
of himself and his heirs, for the purposes and consideration therein expressed.


Given under my hand and seal of office this 16th day of September, 2008.

 

  /s/   Notary Public in and for the State of New Jersey





(PERSONALIZED SEAL)



--------------------------------------------------------------------------------



NEPHROS, INC.





By: /s/ Gerald J. Kochanski   9-15-2008     Name: Gerald J. Kochanski   Date    
Title: V.P. & CFO      





STATE OF NEW YORK


COUNTY OF NEW YORK


Before me, a Notary Public, on this day personally appeared Gerald J. Kochanski,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of
NEPHROS, INC., and that he has executed the same on behalf of said corporation
for the purposes and consideration therein expressed, and in the capacity
therein stated.


Given under my hand and seal of office this 15th day of September, 2008.





  /s/   Notary Public in and for the State of New York

 
 
(PERSONALIZED SEAL)



--------------------------------------------------------------------------------



EXHIBIT A






__________________, 2008






Nephros, Inc.

ATTN:                              

  




I hereby resign from the Board of Directors of Nephros, Inc. (the “Company”),
and resign my positions as Chairman of the Board, President, Chief Executive
Officer, Secretary and Treasurer with the Company, and all other officer,
director and employee positions of the Company and its subsidiaries and
affiliates, other than the Transition Role (as defined in the Separation
Agreement between the Company and me, as previously presented to me), effective
immediately.


Sincerely,






Norman J. Barta







--------------------------------------------------------------------------------




SCHEDULE A


ESRD Therapy:
United States
European Union
Japan


Water Filtration:
United States
European Union
Japan
 

--------------------------------------------------------------------------------

